Case: 10-50061 Document: 00511363276 Page: 1 Date Filed: 01/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 27, 2011

                                     No. 10-50061                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



RAUL MEZA

                                                   Plaintiff-Appellee,
v.

JOSE ALISEDA, CHARLES AYCOCK, CONRITH DAVIS, JACKIE
DENOYELLES, LINDA GARCIA, JUANITA GONZALES, RISSI L. OWENS

                                                   Defendants-Appellants.




               Appeal from the United States District Court for the
                   Western District of Texas, Austin Division
                                (1:05-CV-1008)


Before DAVIS, WIENER and SOUTHWICK, Circuit Judges..
PER CURIAM:*
       In this appeal, the members of the Texas Board of Pardons and Parole
challenge the district court’s award of attorneys fees. We are intimately familiar
with the trial record in this case and the strenuous defense mounted by the
defendants at every turn. The record fully supports the fee arrived at by the
district court. We also find no merit to defendants’ specific objections.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50061 Document: 00511363276 Page: 2 Date Filed: 01/27/2011



                                  No. 10-50061

      The time plaintiff spent litigating against the Texas Department of
Criminal Justice, another Texas agency, was caused in substantial part by the
defendants’ refusal to promptly divulge which entity was the responsible party.
Also, the party ultimately liable is the State of Texas, which can allocate the
award among state agencies as it sees fit.
      We also conclude that all of defendants’ claims were closely related to
Meza’s core claim that he had been tagged by the defendants as a sex offender
and required to participate in sex offender therapy without due process.
      In sum, we have carefully considered all of appellants’ arguments and for
the above reasons and those assigned by the district court in its thorough order
of December 9, 2009, we conclude that the district court did not abuse its
discretion in arriving at its award of fees and costs.
      AFFIRMED. All pending motions are DENIED.




                                        2